DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitations "the interlayer" and “the bezel portion” in lines 12.  There is insufficient antecedent basis for this limitation in the claim, as those two terms have not been instantiated previously in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0049287) in view of Franklin et al. (US 2013/0328051).

Franklin discloses a display device (see figure 20, for instance), wherein the light shielding pattern (within any of patterns 30, 32, 34, 36; see also [0069], ‘display cover layer’) has at least one ultrasound transmitting area (48; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound transmitting area of Franklin in the light shielding pattern of Chang. The motivation for doing so would have been to enable the device to receive and transmit ultrasonic signals and other signals through the ultrasound transmitting area for the purposes of various communications, as taught by Franklin ([0070]). 
Regarding claim 2, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the at least one ultrasound transmitting area is a through hole (Franklin, 48).
Regarding claim 3, Chang in view of Franklin discloses the display device as claimed in claim 1. Although Chang in view of Franklin does not expressly disclose wherein the through hole has a diameter in a range of about 100 μm to about 300 μm, Chang discloses thickness dimensions of the display panel to be between 200 µm to 1500 µm in paragraph [0053]. Thus, it would have been obvious to one of ordinary skill in the art to form the through hole of Franklin within the dimensionality disclosed by Chang, for the motivation of routine optimization for increase ultrasonic transmission, as supported by the rationale recited in MPEP § 2144.05 II.

Regarding claim 5, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the touch panel ([0026]) is connected to the light shielding pattern (316).
Regarding claim 6, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the light shielding pattern (316) does not overlap the display area, and the light shielding pattern (316) forms a closed loop along an edge of the window (see fig. 1).
Regarding claim 7, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the light shielding pattern (316) is electrically conductive ([0051], in conjunction with 315). 
Regarding claim 8, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the light shielding pattern includes a metal (315; [0051]) or a transparent conductive oxide (TCO).
Regarding claim 9, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the at least one ultrasound transmitting area (Franklin 48) does not overlap a conductor in a space between the window (311) and the adhesive layer (320).
Regarding claim 10, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the adhesive layer (320) includes a photo-curable adhesive.

Regarding claim 12, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the interlayer (312) includes a base portion overlapped by the bezel portion (313, 314, 315), and wherein the base portion of the interlayer (312) includes the at least one ultrasound transmitting area (Franklin, 48) configured to transmit ultrasonic waves to a greater extent than the base portion.
Regarding claim 13, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the display panel (330) further comprises: a first substrate; a second substrate opposing the first substrate; and a liquid crystal layer disposed between the first substrate and the second substrate ([0053]).
Regarding claim 14, Chang in view of Franklin discloses the display device as claimed in claim 1, wherein the display panel further comprises: a first substrate; a first electrode disposed on the first substrate; an organic light emitting layer disposed on the first electrode; and a second electrode disposed on the organic light emitting layer ([0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022